Citation Nr: 0521559	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-08 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for pulmonary 
tuberculosis, evaluated 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel



INTRODUCTION

The veteran had active military service from October 1948 to 
August 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an April 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

As will be discussed below, this case is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

After the RO certified this appeal to the Board on March 29, 
2004, the veteran submitted additional evidence in May 2004 
and again in August 2004.  There is no indication in the 
claims file that he has waived his right to have this 
additional evidence initially considered by the RO.  See 
38 C.F.R. §§ 19.9(b)(3), 20.1304(c) (2004).

The Board sent the veteran a letter on June 17, 2005, asking 
that he clarify whether he wants this additional evidence 
considered initially by the Board or, instead, the RO.  The 
Board included a response form with the letter and asked that 
he reply within 45 days.  The Board also indicated that, if 
he did not reply, the Board would assume he wants this 
additional evidence initially considered by the RO and, 
therefore, would remand his claim.  He did not respond to 
that letter.



Accordingly, this case is remanded to the RO for the 
following action:

Readjudicate the claim in light of the 
additional evidence submitted in May 2004 
and August 2004.  This additional 
evidence consist of VA clinical records 
concerning the veteran's treatment in 
November 2003 for an acute exacerbation 
of pulmonary disease, and records 
pertaining to more recent treatment in 
January 2004 for exertional dyspnea.  If, 
after this readjudication, his claim is 
not granted to his satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) discussing 
this additional evidence and give them 
time to respond before returning the case 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	






                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

